DETAILED ACTION
Amended claims filed 28 April 2021 have been entered. Claims 1-2, 4-9, 11-12, 21-28 remain pending. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 4-6, 8, 9, 11-12, 21-25, and 27-28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hellgren et al (US 2012/0243970).
Regarding claim 1, Hellgren discloses a component (fig 2, turbine component, 20, par 0028) comprising: an outer wall (radially outer face of outer ring element 24); an inner wall spaced apart from the outer wall (radially inner face of outer ring element 24); an impingement wall positioned between the outer wall and the inner wall (fig 3, a wall is depicted dividing the outer continuous manifolds 30, 31 from the individual cooling channels 50, par 0034, 0040-0041), a fluid distribution passageway (cooling channels 50, par 0040) being defined between the inner wall and the impingement wall and an impingement gap (manifolds 30, 31, par 0034) being defined between the impingement wall and the outer wall; a plurality of impingement holes (fig 3, inlet openings 51 and outlet opening 52, par 0041) defined in the impingement wall, the impingement holes providing fluid communication between the fluid distribution passageway and the impingement gap (id.), the impingement holes defined in the impingement wall at an apex of one or more support struts (inlet openings 51 regulate flow between the manifold and  each cooling channel 50, the openings are depicted radially outward of each channel 
Regarding claim 2, Hellgren discloses the component of claim 1, wherein the inlet conduit defines an inlet passageway (inlet manifold 30 defines a passageway for air), the inlet passageway being in fluid communication with the fluid distribution passageway. 
Regarding claim 4, Hellgren discloses the component of claim 1 , wherein the outer wall, the inner wall, and the impingement wall define an impingement structure (walls 55 and wall 25a at the inlet side extends in a radial direction), the impingement structure extending from the inlet conduit substantially along the radial direction (id.) and the discharge housing extending from the impingement structure substantially along the radial direction (walls 55 and wall 25b at the outlet side extends in a radial direction). 

Regarding claim 6, Hellgren discloses the component of claim 1: wherein the one or more support struts are positioned within the impingement gap and extending between the outer wall and the impingement wall (fig 2, 3, walls 25a 25b are sidewalls to the outer rim, the parallel walls on inner parallel faces of the same rim are also support struts), the one or more support struts positioned within the fluid distribution passageway and extending between the impingement wall and the inner wall (fig 3 depicts a wall next to inlet 27a, that wall appears to function to direct flow of inlet air in one direction around the manifold). 
Regarding claim 8, Hellgren discloses the component of claim 1, wherein the inner wall, the impingement wall, and the outer wall are curvilinear (fig 3 depicts the sections as curved portions of a ring structure). 
Regarding claim 9, Hellgren discloses the component of claim 1, wherein the impingement holes extend through the impingement wall substantially perpendicular to the impingement wall (fig 3 depicts openings 51 and 52 through the impingement wall, and are therefore also perpendicular through the wall). 
Regarding claim 11, Hellgren discloses the component of claim 1, wherein the impingement gap defines a constant height measured between the impingement wall and the outer wall along a direction perpendicular to the outer wall (fig 3 depicts this arrangement). 

Regarding claim 21, Hellgren discloses a component (fig 2, turbine component, 20, par 0028) comprising: an outer wall (radially outer face of outer ring element 24); an inner wall spaced apart from the outer wall (radially inner face of outer ring element 24); an impingement wall positioned between the outer wall and the inner wall (fig 3, a wall is depicted dividing the outer continuous manifolds 30, 31 from the individual cooling channels 50, par 0034, 0040-0041), a fluid distribution passageway (cooling channels 50, par 0040) being defined between the inner wall and the impingement wall and an impingement gap (manifolds 30, 31, par 0034) being defined between the impingement wall and the outer wall; and a plurality of impingement holes (fig 3, inlet openings 51 and outlet opening 52, par 0041) defined in the impingement wall, the impingement holes providing fluid communication between the fluid distribution passageway and the impingement gap (id.), the impingement holes defined in the impingement wall at an apex of one or more support struts (inlet openings 51 regulate flow between the manifold and  each cooling channel 50, the openings are depicted radially outward of each channel 50, radially outward is being interpreted as being above or at an apex, par 0042; there is a similar arrangement for outlet opening 52, par 0042), the support struts (wall sections 25a, 25b below the impingement wall are the support struts, par 0039) extending perpendicular to an annular plenum (continuous manifolds 30, 31, par 0034), wherein the inner wall and outer wall are solid, continuous walls having no holes (fig 2 depicts this arrangement).
Regarding claim 22, Hellgren discloses the component of claim 21, further comprising: an inlet conduit defining an inlet passageway (inlet manifold 30 defines a passageway for air), the inlet passageway being in fluid communication with the fluid distribution passageway. 

Regarding claim 24, Hellgren discloses the component of claim 23, wherein the outer wall, the inner wall, and the impingement wall define an impingement structure (walls 55 and wall 25a at the inlet side extends in a radial direction), the impingement structure extending from the inlet conduit substantially along a radial direction and the discharge housing extending from the impingement structure substantially along the radial direction (walls 55 and wall 25b at the outlet side extends in a radial direction). 
Regarding claim 25, Hellgren discloses the component of claim 23: wherein the one or more support struts are positioned within the impingement gap and extending between the outer wall and the impingement wall (fig 2, 3, walls 25a 25b are sidewalls to the outer rim, the parallel walls on inner parallel faces of the same rim are also support struts), the one or more support struts positioned within the fluid distribution passageway and extending between the impingement wall and the inner wall (fig 3 depicts a wall next to inlet 27a, that wall appears to function to direct flow of inlet air in one direction around the manifold). 
Regarding claim 27, Hellgren discloses the component of claim 21, wherein the inner wall, the impingement wall, and the outer wall are curvilinear (fig 3 depicts the sections as curved portions of a ring structure). 
. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Hellgren in view of Shah (US 3981466).
Regarding claim 7, Hellgren does not disclose the component of claim 6, wherein the support struts form a domed structure defining an apex, one of the plurality of impingement holes being positioned at the apex. 
Shah teaches wherein the support struts form a domed structure defining an apex, one of the plurality of impingement holes being positioned at the apex (fig 6, openings 72 and 74 disclosed as funnel-like penetration at the opening). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to use a funnel-like penetration as disclosed by Shah at the penetration of Hellgren in order to guide or funnel the flow of gas through the penetration, as is well known in the art. Further a penetration at an apex of an indentation represents an obvious change in the shape in the components, considered to be within the level of ordinary skill in the art (In re Dailey et al., 149 USPQ 47; examiner also notes that besides the funneling effect, the hole at apex of 
Regarding claim 26, Hellgren does not disclose the component of claim 25, wherein the support struts form a domed structure defining an apex, one of the plurality of impingement holes being positioned at the apex. 
Shah teaches wherein the support struts form a domed structure defining an apex, one of the plurality of impingement holes being positioned at the apex (fig 6, openings 72 and 74 disclosed as funnel-like penetration at the opening). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to use a funnel-like penetration as disclosed by Shah at the penetration of Hellgren in order to guide or funnel the flow of gas through the penetration, as is well known in the art. Further a penetration at an apex of an indentation represents an obvious change in the shape in the components, considered to be within the level of ordinary skill in the art (In re Dailey et al., 149 USPQ 47; examiner also notes that besides the funneling effect, the hole at apex of an indentation is well known in the art because it is often the direct result of deformation that occurs at a surface as a result of puncturing, drilling, reaming, and other common metal working techniques).

	
	Response to Arguments
Applicant's arguments filed 28 April 2021 have been fully considered but they are not persuasive. 
Applicant argues that in amended claims 1 and 21, Shah does not teach or suggest the impingement holes defined in the impingement wall at an apex of one or more support struts. This argument is not persuasive, applicant has not included sufficient structure of “apex” with the amendment of to overcome a broad interpretation of the claims. The plain meaning of apex is the top or 
Further structure that would distinguish over Shah would include the “domed structure defining the apex” of claims 7 and 26. Since applicant has not limited claims 1 and 21’s struts as the domed and thereby curved struts of claim 7 and 26, the straight struts of Shah will continue to read on claims 1 and 21.
Applicant further argues that Shah does not teach or suggest impingement holes defined in the impingement wall at an apex of one or more support struts. This is not persuasive. As explained above. Hellgren discloses the placement of impingement holes. While Shah is cited as teaching the domed shape with a hole at the apex. The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In this case, the features of Shah that were incorporated was the dome shape which has a apex in the dome. The claimed dome shape has not been claimed with sufficient features to distinguish over dome and hole at apex rendered obvious by the combination of Hellgren and Shah. 




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY S LEE whose telephone number is (571)272-5354.  The examiner can normally be reached on Mon-Fri 0900-1800.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/GEOFFREY S LEE/Examiner, Art Unit 3746                                                                                                                                                                                                        
/PETER J BERTHEAUD/Primary Examiner, Art Unit 3746